998 So. 2d 1179 (2008)
Jimmy D. CLIFTON, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, and Suncoast Concrete, Inc., Appellees.
No. 1D08-2092.
District Court of Appeal of Florida, First District.
December 31, 2008.
Rehearing Denied January 28, 2009.
Jimmy D. Clifton, pro se, Appellant.
Geri Atkinson-Hazelton, General Counsel, and John D. Maher, Deputy General Counsel, Unemployment Appeals Commission, Tallahassee, for Appellee Unemployment Appeals Commission.
PER CURIAM.
In this appeal from an adverse final order of the Unemployment Appeals Commission, we previously afforded appellant an opportunity to supplement the record with the transcript of the hearing held before the appeals referee. See Contrera v. Fla. Unemployment Appeals Comm'n, 894 So. 2d 269 (Fla. 1st DCA 2004). The time allotted has now run, and no supplemental record has been filed. Accordingly, as we warned in our prior order, we are constrained to affirm. See Contrera v. *1180 Fla. Unemployment Appeals Comm'n, 893 So. 2d 609 (Fla. 1st DCA 2005).
AFFIRMED.
WEBSTER, DAVIS, and HAWKES, JJ., concur.